

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made this
13th day of September, 2017 (the “Effective Date”), by and between Southside
Bank (the “Bank”), Southside Bancshares, Inc. (the “Corporation”) and Tim Carter
(the “Employee”). Throughout this Agreement, where applicable, Bank shall
include the Corporation and any wholly-owned subsidiary of the Bank. This
Agreement amends and restates that certain Employment Agreement between the
Bank, the Corporation and Employee, which became effective as of December 17,
2014 (the “Existing Employment Agreement”).
RECITALS
WHEREAS, the Bank currently employs Employee as its Regional President, North
Texas, pursuant to the terms and conditions set forth in the Existing Employment
Agreement; and
WHEREAS, during his employment with the Bank, Employee has and will continue to
establish and maintain relations and contacts with the clients, employees, and
suppliers of the Bank, all of which constitute valuable goodwill of Bank’s
business; and
WHEREAS, during his employment with the Bank, Employee will learn and will have
access to important Confidential Information and Trade Secrets (as defined
herein) related to the Bank’s business; and
WHEREAS, the Bank, the Corporation and Employee have mutually agreed that
Employee’s title and role at the Bank will change as of September 30, 2017, but
Employee will remain employed by the Bank through the Term of this Agreement;
and
WHEREAS, the Bank, the Corporation and Employee desire to amend and restate the
Existing Employment Agreement, as set forth herein.
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties, intending to be legally
bound, agree as follows:
1.Employment. Employee is hereby employed by the Bank on the Effective Date as
Regional President, North Texas, subject to the terms and subject to the
conditions contained in this Agreement. Effective as of September 30, 2017,
Employee shall resign from such position and shall thereafter serve as Executive
Vice President. The Employee agrees to devote his best efforts to the business
of the Bank, and shall perform his duties in a diligent, trustworthy, and
business-like manner, all for the purpose of advancing the business of the Bank.
Notwithstanding the above, the Employee shall not be required to maintain
regular office hours or be physically present at the Bank on a daily or weekly
basis during the Term. The Employee may engage in other business interests or
investments, including providing consulting services, which do not conflict with
the interests of Bank or materially prevent the Employee from performing his
contemplated services hereunder on behalf of the Bank. Notwithstanding the
foregoing, the Employee is specifically prohibited from providing any consulting
services or performing services of any kind to or for the benefit of any
FDIC-insured financial institution or any other financial services company.
2.    Duties. In his capacity as Regional President, North Texas through
September 30, 2017, and thereafter in his capacity as Executive Vice President,
the Employee shall have such responsibilities and shall render such services as
shall be reasonably assigned to him from time to time by the Chief Executive
Officer of the Bank, which shall be primarily focused on customer retention and
solicitation assistance. In addition, during the Term (as defined below),
Employee shall be appointed to and shall serve as a member of the Board of
Directors of the Bank.
3.    Employment Term. Unless earlier terminated herein in accordance with
Section 5 hereof, the Employee’s employment with the Bank pursuant to the terms
and conditions of this Agreement shall be for a period beginning on the
Effective Date and ending on the December 31, 2020 (the “Term”). Neither the
Employee’s employment nor this Agreement shall continue or be renewed following
the end of the Term. In the event of the termination of Employee’s employment as
a result of the end of the end of the Term, the restrictive covenants contained
in Section 9 shall not apply following termination of Employee’s employment, and
neither the Corporation or the Bank shall be obligated to make any severance
payments or benefits to Employee under Sections 6(b)(i) or 6(b)(ii). For
purposes of this Agreement, the entire period of Employee’s employment shall be
referred to as the “Employment Period.”
4.    Compensation and Benefits.
(a)    Base Salary. During the Term, the Bank agrees to pay the Employee a base
salary (the “Base Salary”) as follows: (i) for the period beginning on the
Effective Date and continuing through December 31, 2017, the Base Salary shall
be $475,000 per year, and (ii) for the period beginning on January 1, 2018
through the end of the Term, the Base Salary shall be $188,000, in each case
payable in accordance with Bank’s normal payroll practices with such payroll
deductions and withholdings as are required by law. During the term of this
Agreement, it is agreed that Bank/Corporation may not reduce Employee’s base
salary in any calendar year unless such reduction is part of a general reduction
in compensation among employees of the same or similar category.
(b)    Savings and Retirement Plans. During the Employment Period, Employee
shall be entitled to participate in all savings and retirement plans, practices,
policies and programs available to senior officers of the Bank (“Peer
Officers”), and on the same basis as such Peer Officers.
(c)    Welfare Benefit Plans. During the Employment Period, Employee and the
Employee’s eligible dependents shall be eligible for participation in, and shall
receive all benefits under, the welfare benefit plans, practices, policies and
programs provided by the Bank or Corporation and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) (“Welfare Plans”) to the extent applicable generally to Peer
Officers.
(d)    Fringe Benefits. During the Employment Period, to the extent approved by
the Board of Directors, the Employee shall be entitled to fringe benefits in
accordance with the plans, practices, programs and policies of the Bank or
Corporation and its affiliated companies on the same basis as other Peer
Officers. Without limiting the foregoing, during the Term, the Employee shall
continue to be provided with a company-owned automobile, and the Corporation or
the Bank will provide auto insurance and reimburse the Employee for fuel and
maintenance expenses for such automobile. In addition, during the Term, the Bank
shall reimburse the Employee for country club dues up to $700 per month.
(e)    Vacation. During the Employment Period, the Employee will be entitled to
such period of paid vacation as may be provided under any plans, practices,
programs and policies of the Bank and its affiliated companies available to
other Peer Officers.
(f)    Reimbursement of Expenses. During the Employment Period, the Bank shall
reimburse the Employee in accordance with Bank’s expense reimbursement policies
for all reasonable, ordinary and necessary business expenses incurred by the
Employee in the course of his duties conducted on behalf of the Bank. In
addition, the Bank may pay the Employee’s annual dues at a local country club,
and expenses related to the Employee’s use of such country club for matters
related to the business of the Bank. The Bank shall also reimburse Employee’s
reasonable expenses for continuing education courses necessary to maintain any
certifications or licenses Employee may hold.
5.    Termination of Employment. The Employee’s employment with the Bank may be
terminated at any time by either party for the reasons set forth in this Section
5.
(a)    Termination by the Employee. Employee may terminate his employment during
the Term for Good Reason or voluntarily for no reason. For the purpose of this
Agreement, “Good Reason” shall mean:
(i)    Without the Employee’s express written consent, the assignment to the
Employee of any duties or responsibilities inconsistent in any material respect
with the Employee’s position (including status, offices, titles and reporting
relationships), authority, duties or responsibilities as in effect of the
Effective Date, or any other action by the Bank which results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Bank promptly after receipt of notice thereof given by
the Employee;
(ii)    A reduction by the Bank or Corporation in the Employee’s Base Salary,
Bank provided automobile or country club dues;
(iii)    The failure by the Bank or Corporation (a) to continue in effect any
compensation plan in which the Employee participates as of the Effective Date
that is material to the Employee’s total compensation, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or (b) to continue the Employee’s participation
therein (or in such substitute or alternative plan) on a basis not materially
less favorable, both in terms of the amount of benefits provided and the level
of the Employee’s participation relative to other participants;
(iv)    Any failure of the Bank or Corporation to obtain the assumption of, or
the agreement to perform, this Agreement by any successor as contemplated in
Section 13(a) hereof;
(v)    The material breach by the Bank or Corporation of any other provision of
this Agreement; or
(vi)    A relocation of the Employee’s principal place of employment by more
than 30 miles from its location as of the Effective Date without the Employee’s
consent.
A termination by Employee shall not constitute termination for Good Reason
unless Employee shall first have delivered to the Bank written notice setting
forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason (which notice must be given no later than 90 days
after the initial occurrence of such event), and there shall have passed a
reasonable time (not less than 30 days) within which the Bank may take action to
correct, rescind or otherwise substantially reverse the occurrence supporting
termination for Good Reason as identified by Employee. Good Reason shall not
include Employee’s death or Disability or Retirement.
(b)    Termination by the Bank. The Bank may terminate the Employee’s employment
during the Term with or without Cause. For purposes of this Agreement, “Cause”
shall mean:
(i)    Employee’s material failure to perform Employee’s duties with the Bank
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for performance is delivered to Employee by the
Bank which specifically identifies the manner in which the Bank believes that
Employee has intentionally and materially failed to perform Employee’s duties;
or    
(ii)    Employee’s engaging in any illegal conduct or misconduct that is
materially and demonstrably injurious to the Bank, its financial condition, or
its reputation; or
(iii)    Employee’s engaging in any act or omission that constitutes, on the
part of the Employee, fraud, theft, misappropriation, embezzlement, breach of
fiduciary duty or dishonesty; or
(iv)    Entry of an order by any state or federal regulatory agency either
removing Employee from Employee’s position with the Bank or its affiliates or
prohibiting Employee from participating in the conduct of the affairs of the
Bank or any of its affiliates; or
(v)    Employee’s failure to cure a material breach of any provision of this
Agreement after a written demand for cure is delivered to Employee by the Bank.
Termination for Cause shall only occur after the Board, in its sole and absolute
discretion, has made a full and thorough determination of Cause.
Additionally, Employee’s employment may be terminated by Bank as a result of a
Change in Control, as defined in Section 7 hereof. Such a termination of
employment shall be treated the same as a termination without Cause for purposes
of Section 6 of this Agreement.
(c)    Death, Retirement or Disability. The Employee’s employment shall
terminate automatically upon the death or Retirement of the Employee during the
Term. For purposes of this Agreement, “Retirement” shall mean normal retirement
as defined in the Bank’s or Corporation’s then-current retirement plan, or if
there is no such retirement plan, “Retirement” shall mean Employee’s voluntary
termination of his employment after attaining age 65. If the Bank determines in
good faith that the Disability of the Employee has occurred during the Term
(pursuant to the definition of Disability set forth below), it may give to the
Employee written notice of its intention to terminate the Employee’s employment.
In such event, the Employee’s employment with the Bank shall terminate effective
on the 30th day after receipt of such written notice by the Employee (the
“Disability Effective Date”), provided that, within the 30 days after such
receipt, the Employee shall not have returned to full-time performance of the
Employee’s duties. For purposes of this Agreement, “Disability” shall mean the
inability of the Employee, as determined by the Board, to perform the essential
functions of his regular duties and responsibilities, with or without reasonable
accommodation, due to a medically determinable physical or mental illness which
has lasted (or can reasonably be expected to last) for a period of six (6)
consecutive months.
(d)    Notice of Termination. Any termination by the Bank for Cause, or by the
Employee for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 13(c) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated and (iii) specifies the termination
date. The failure by the Employee or the Bank to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Employee or the Bank,
respectively, hereunder or preclude the Employee or the Bank, respectively, from
asserting such fact or circumstance in enforcing the Employee’s or the Bank’s
rights hereunder.
(e)    Date of Termination. “Date of Termination” means (i) if the Employee’s
employment is terminated by the Bank for Cause, or by the Employee for Good
Reason, the date of termination as specified in the Notice of Termination, (ii)
if the Employee’s employment is terminated by the Bank other than for Cause, the
Date of Termination shall be either the date on which the Bank notifies the
Employee of such termination or a date otherwise specified by the Bank, (iii) if
the Employee’s employment is terminated by reason of death, Retirement or
Disability, the Date of Termination shall be the date of the death or Retirement
of the Employee or the Disability Effective Date, as the case may be, and (iv)
if the Employee’s employment is terminated by the Employee without Good Reason,
the Date of Termination shall be at least two (2) weeks from the date that the
Employee notifies the Bank of his resignation (during which two (2) week period
Employee may be required, in the discretion of Bank, to continue to perform
services on behalf of Bank).
6.    Obligations of the Bank upon Termination.
(a)    Termination by Employee without Good Reason; Termination by Bank with
Cause. If, during the Term, the Employee terminates his employment without Good
Reason or the Bank terminates Employee’s employment for Cause, Employee shall be
entitled to receive his accrued but unpaid Base Salary up to and including the
Date of Termination as well as all previously vested benefits. Employee shall
not be entitled to receive any additional compensation or benefits from Bank.
(b)    Termination by the Bank without Cause; Termination Resulting from a
Change in Control; Termination by Employee for Good Reason. If, during the Term,
the Bank terminates the Employee’s employment without Cause (excluding
termination for death, Retirement or Disability) or as a result of a Change in
Control (as defined in Section 7 of this Agreement), or the Employee terminates
his employment for Good Reason, and provided that Employee executes and does not
revoke a release in substantially the form of Exhibit A hereto (the “Release”),
then the following shall occur:
(i)    the Bank shall provide to the Employee in a single lump sum cash payment
within 60 days after the Date of Termination (except as otherwise specifically
set forth below or as may be required by Section 13(c) hereof), the aggregate of
the following amounts, to the extent not previously paid to the Employee:
a.    the Employee’s accrued but unpaid Base Salary through the Date of
Termination;
b.    any accrued pay in lieu of unused vacation (in accordance with the Bank’s
vacation policy);
c.    unless the Employee has a later payout date that is required in connection
with the terms of a deferral plan or agreement, any vested compensation
previously deferred by the Employee (together with any amount equivalent to
accrued interest or earnings thereon); and
d.    a lump sum severance payment equal to the monthly salary for the remainder
of the Term, provided, however, that if the Date of Termination occurs within
two years after the occurrence of a Change of Control, an additional severance
payment in an amount equal to one times the Employee’s Base Salary in effect as
of the Date of Termination shall also be payable;
e.    a lump-sum amount equal to the product of $9,500 per month multiplied by
the number of unexpired months until the end of the Term (i.e. $9,500 x number
of months remaining until end of the Term = lump-sum amount); and
f.    if elected, the Bank shall directly pay the monthly premium for the
Employee to obtain and maintain COBRA health care coverage for a period of
eighteen (18) months after the termination date.
(ii)    all grants of stock options and other equity awards granted by the Bank
or Corporation and held by the Employee as of the Date of Termination will
become immediately vested and exercisable as of the Date of Termination and, to
the extent necessary, this Agreement is hereby deemed an amendment of any such
outstanding stock option or other equity award; and
(iii)    to the extent not theretofore paid or provided, the Bank shall timely
pay or provide to the Employee any other amounts or benefits required to be paid
or provided or which the Employee is eligible to receive under any plan,
program, policy or practice of the Bank to the extent provided to Peer Officers
prior to the Date of Termination (such other amounts and benefits shall be
hereinafter referred to as the “Other Benefits”).
(c)    Death. If the Employee’s employment is terminated by reason of Employee’s
death during the Term, then this Agreement will terminate without further
obligations to Employee, other than for payment to Employee’s estate or
beneficiaries of (i) Employee’s accrued but unpaid Base Salary up to and
including the Date of Termination, and (ii) Other Benefits. Employee’s estate or
beneficiaries shall not be entitled to receive any additional compensation or
benefits from Bank. With respect to the provision of Other Benefits, the term
Other Benefits as used in this Section 6(c) shall include, without limitation,
death and other benefits under such plans, programs, practices and policies
relating to death, if any, as are applicable to Employee on the Date of
Termination.
(d)    Retirement. If Employee’s employment is terminated by reason of
Employee’s Retirement during the Term, this Agreement shall terminate without
further obligations to Employee, other than for payment of accrued but unpaid
Base Salary up to and including the Date of Termination and the timely payment
or provision of Other Benefits. With respect to the provision of Other Benefits,
the term Other Benefits as used in this Section 6(d) shall include, without
limitation, and Employee shall be entitled after the Date of Termination to
receive, retirement and other benefits under such plans, programs, practices and
policies relating to retirement, if any, as are applicable to Employee on the
Date of Termination.
(e)    Disability. If the Employee’s employment is terminated by reason of
Employee’s Disability during the Term, then this Agreement will terminate
without further obligations to Employee, other than for payment of Employee’s
accrued but unpaid Base Salary up to and including the Date of Termination as
well as Other Benefits. Employee shall not be entitled to receive any additional
compensation or benefits from Bank. With respect to the provision of Other
Benefits, the term Other Benefits as used in this Section 6(e) shall include,
without limitation, and Employee shall be entitled after the Date of Termination
to receive, disability and other benefits under such plans, programs, practices
and policies relating to disability, if any, as are applicable to Employee on
the Date of Termination.
(f)    Expiration of Employment Period. If the Employee’s employment shall be
terminated due to the expiration of the Term as provided for in Section 3, this
Agreement shall terminate without further obligations to the Employee, other
than for payment of Employee’s accrued but unpaid Base Salary up to and
including the Date of Termination and the timely payment or provision of Other
Benefits. Employee shall not be entitled to receive any additional compensation
or benefits from Bank.
(g)    Internal Revenue Code Section 280G.
(i)    Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment or distribution by the Bank to or for
the benefit of the Employee (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a “Payment”
would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then, prior to the making of any Payment to the Employee, a
calculation shall be made comparing (i) the net benefit to the Employee of the
Payment after payment of the Excise Tax, to (ii) the net benefit to the Employee
if the Payment had been limited to the extent necessary to avoid being subject
to the Excise Tax. If the amount calculated under (i) above is less than the
amount calculated under (ii) above, then the Payment shall be limited to the
extent necessary to avoid being subject to the Excise Tax (the “Reduced
Amount”). In that event, the Employee shall direct which Payments are to be
modified or reduced.
(ii)    Unless otherwise agreed upon by the Bank and the Employee, all
determinations required to be made under this Section 6(e), including the
assumptions to be used in arriving at such determination, shall be made by an
independent accounting firm mutually acceptable to the Bank and the Employee
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Bank and the Employee within 15 business days of the receipt of
notice from the Employee that there has been a Payment, or such earlier time as
is requested by the Bank. All fees and expenses of the Accounting Firm shall be
borne solely by the Bank. Any determination by the Accounting Firm shall be
binding upon the Bank and the Employee
(h)    Limitation of Benefits. Notwithstanding any other provision of this
Agreement, nothing shall obligate the Bank to make any payment to the Employee
that is prohibited by the provisions of 12 U.S.C. § 1828(k) or the implementing
regulations of the FDIC; provided, however, the Bank shall exercise commercially
reasonable efforts to obtain the approval of the Board of Governors of the
Federal Reserve System, and the concurrence of the FDIC, to make the payments
provided herein (or, to the extent that they will not approve payment in full,
such lesser portion as shall be acceptable to them).
7.    Change in Control. For purposes of this Agreement, “Change in Control”
shall mean the occurrence of any one of the following: a Change in the Actual
Control, as described in Section 7(i), a Change in Effective Control, as
described in Section 7(ii), or a Change in the Ownership of Assets, as described
in Section 7(iii).
(a)    Change in Actual Control shall mean the acquisition by any one person, or
more than one person acting as a group (as defined in subsection (iv), below) of
ownership of stock of the Corporation or Bank that, together with stock held by
such person or group, constitutes more than 50 percent of the total fair market
value or total voting power of the stock of the Corporation or Bank. However, if
any one person, or more than one person acting as a group, is considered to own
more than 50 percent of the total fair market value or total voting power of the
stock of the Corporation or Bank, the acquisition of additional stock by the
same person or persons is not considered to cause a change in the ownership of
the Corporation or Bank (or to cause a change in the effective control of the
Corporation or Bank (within the meaning of Section 7(a)(ii). An increase in the
percentage of stock owned by any one person, or persons acting as a group, as a
result of a transaction in which the Corporation or Bank acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this section.
(b)    Change in Effective Control shall mean: (A) The acquisition by any one
person, or more than one person acting as a group (as defined in Section (iv),
below), during any 12-month period of stock of the Corporation or Bank
possessing 35 percent or more of the total voting power of the stock of the
Corporation or Bank; or (B) The replacement, of a majority of members of the
Corporation’s or Bank’s board of directors during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Corporation’s or Bank’s board of directors prior to the date of
election in accordance with Treasury Regulation § 1.409A-1(g)(5)(iv)(A)(2).
Notwithstanding the foregoing, if any one person, or more than one person acting
as a group, is considered to effectively control the Corporation or Bank (within
the meaning of this subsection (ii)), the acquisition of additional control of
the Corporation or Bank by the same person or persons is not considered to cause
a Change in Control.
(c)    Change in the Ownership of the Corporation’s or Bank’s Assets shall mean
the acquisition by any one person, or more than one person acting as a group (as
defined in subsection (iv), below), during any 12-month period of assets from
the Corporation or Bank that have a total gross fair market value equal to or
more than 40 percent of the total gross fair market value of all of the assets
of the Corporation or Bank immediately prior to such acquisition or
acquisitions. Notwithstanding the foregoing, there is no change in control event
under this section when there is a transfer to an entity that is controlled by
the shareholders of the Corporation or Bank immediately after the transfer.
(d)    Persons acting as a group. For purposes of this Section 7, persons will
not be considered to be acting as a group solely because they purchase or own
stock of the same corporation at the same time, or as a result of the same
public offering. However, persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
corporation. If a person, including an entity, owns stock in both corporations
that enter into a merger, consolidation, purchase or acquisition of stock, or
similar transaction, such shareholder is considered to be acting as a group with
other shareholders in a corporation prior to the transaction giving rise to the
change and not with respect to the ownership interest in the other corporation.
8.    Delivery of Documents upon Termination. The Employee shall deliver to the
Bank or its designee at the termination of the Employee’s employment, or at any
time as requested by the Bank, all correspondence, memoranda, notes, records,
drawings, sketches, plans, customer lists, product compositions, and other
documents and all copies thereof, made, composed or received by the Employee,
solely or jointly with others, that are in the Employee’s possession, custody,
or control at termination and that are related in any manner to the past,
present, or anticipated business or any member of the Bank. The Employee will
not make, distribute, or retain copies of any such information or property. To
the extent that Employee has electronic files or information in his/her
possession or control that belong to the Bank or contain Confidential
Information (specifically including but not limited to electronic files or
information stored on personal computers, mobile devices, electronic media, or
in cloud storage), on or prior to the termination, or at any other time the Bank
requests, Employee shall (a) provide the Bank with an electronic copy of all of
such files or information (in an electronic format that readily accessible by
the Bank); (b) after doing so, delete all such files and information, including
all copies and derivatives thereof, from all non-Bank-owned computers, mobile
devices, electronic media, cloud storage, or other media, devices, or equipment,
such that such files and information are permanently deleted and irretrievable;
and (c) if requested by Bank, provide a written certification to the Bank that
the required deletions have been completed and specifying the files and
information deleted and the media source from which they were deleted.
9.    Restrictions on Conduct.
(a)    General. Employee and the Bank understand and agree that the purpose of
the provisions of this Section 9 is to protect the legitimate business interests
of the Bank, as more fully described below, and is not intended to eliminate
Employee’s post-employment competition with the Bank per se, nor is it intended
to impair or infringe upon Employee’s right to work, earn a living, or acquire
and possess property from the fruits of his labor. Employee hereby acknowledges
that Employee has received good and valuable consideration for the
post-employment restrictions set forth in this Section 9 in the form of his
employment and the compensation and benefits provided for herein. Employee
hereby further acknowledges that the post-employment restrictions set forth in
this Section 9 are reasonable and that they do not, and will not, unduly impair
his ability to earn a living after the termination of this Agreement.
In addition, the parties acknowledge: (A) that Employee’s services under this
Agreement require special expertise and talent in the provision of Competitive
Services (as defined herein) and that Employee will have substantial contacts
with customers, suppliers, advertisers, vendors and employees of the Bank; (B)
that pursuant to this Agreement, Employee will be placed in a position of trust
and responsibility and he will have access to a substantial amount of
Confidential Information and Trade Secrets (as defined herein) and that the Bank
is placing him in such position and giving him access to such information in
reliance upon his agreement not to compete with the Bank during the Restricted
Period (as defined herein); (C) that due to his management duties, Employee will
be the repository of a substantial portion of the goodwill of the Bank and would
have an unfair advantage in competing with the Bank for business from its
customers; (D) that due to Employee’s special experience and talent, the loss of
Employee’s services to the Bank under this Agreement cannot reasonably or
adequately be compensated solely by damages in an action at law; (E) that
Employee is capable of competing with the Bank; and (F) that Employee is capable
of obtaining gainful, lucrative and desirable employment that does not violate
the restrictions contained in this Agreement.
Therefore, subject to the limitations of reasonableness imposed by law, Employee
shall be subject to the restrictions set forth in this Section 9.
(b)    Definitions.
“Competitive Services” means the provision of services on behalf of any person
or entity principally engaged in the community banking or commercial banking
business, including, without limitation, originating, underwriting, closing and
selling loans, receiving deposits, providing fiduciary services, and otherwise
engaging in the business of banking.
“Confidential Information” means all information regarding the Bank, its
activities, business or clients that is the subject of reasonable efforts by the
Bank to maintain its confidentiality and that is not generally disclosed by
practice or authority to persons not employed by the Bank, but that does not
rise to the level of a Trade Secret. “Confidential Information” shall include,
but is not limited to, financial plans and data concerning the Bank; management
planning information; business plans; operational methods; market studies;
marketing plans or strategies; product development techniques or plans; customer
lists; details of customer contracts; current and anticipated customer
requirements; past, current and planned research and development; business
acquisition plans; and new personnel acquisition plans. “Confidential
Information” shall not include information that has become generally available
to the public by the act of one who has the right to disclose such information
without violating any right or privilege of the Bank. This definition shall not
limit any definition of “confidential information” or any equivalent term under
state or federal law.
“Person” means any individual or any corporation, partnership, joint venture,
limited liability company, association or other entity or enterprise.
“Principal or Representative” means a principal, owner, partner, shareholder,
joint venturer, investor, member, trustee, director, officer, manager, employee,
agent, representative or consultant.
“Protected Customers” means any Person to whom the Bank sold its products or
services during the Employment Period.
“Protected Employees” means employees of the Bank who were employed by the Bank
at any time during the Employment Period.
“Restricted Period” means the Employment Period and a period extending one (1)
year from the termination of Employee’s employment with the Bank for any reason
whatsoever.
“Restricted Territory” means any county in the State of Texas in which the Bank
or any of its subsidiaries maintains an office as of the date of termination of
Employee’s employment with the Bank, and any other area or location where the
Employee has provided services to the Bank during the Employment Period.
“Restrictive Covenants” means the restrictive covenants contained in Section
9(c) hereof.
“Trade Secret” means all information, without regard to form, including, but not
limited to, technical or nontechnical data, a formula, a pattern, a compilation,
a program, a device, a method, a technique, a drawing, a process, financial
data, financial plans, product plans, distribution lists or a list of actual or
potential customers, advertisers or suppliers which is not commonly known by or
available to the public and which information: (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (B) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy. Without limiting the
foregoing, Trade Secret means any item of confidential information that
constitutes a “trade secret(s)” under applicable common law or statutory law.
(c)    Restrictive Covenants.
(i)    Covenant Not to Compete. In consideration of the compensation and
benefits being paid and to be paid by the Bank to Employee hereunder, Employee
hereby agrees that, during the Restricted Period, Employee will not, without
prior written consent of the Bank, directly or indirectly, engage in or
otherwise provide Competitive Services within the Restricted Territory on his
own behalf or as a Principal or Representative of any other Person; provided,
however, that the provisions of this Agreement shall not be deemed to prohibit
the ownership by Employee of not more than five percent (5%) of any class of
securities of any corporation having a class of securities registered pursuant
to the Securities Exchange Act of 1934, as amended.
(ii)    Restriction on Disclosure and Use of Confidential Information and Trade
Secrets. Employee understands and agrees that the Confidential Information and
Trade Secrets constitute valuable assets of the Bank and may not be converted to
Employee’s own use. Accordingly, Employee hereby agrees that Employee shall not,
directly or indirectly, at any time during the Restricted Period, reveal,
divulge, or disclose to any Person not expressly authorized by the Bank any
Confidential Information, and Employee shall not, directly or indirectly, at any
time during the Restricted Period, use or make use of any Confidential
Information in connection with any business activity other than that of the
Bank. Throughout the term of this Agreement and at all times after the date that
this Agreement terminates for any reason, Employee shall not directly or
indirectly transmit or disclose any Trade Secret of the Bank to any Person, and
shall not make use of any such Trade Secret, directly or indirectly, for himself
or for others, without the prior written consent of the Bank. The parties
acknowledge and agree that this Agreement is not intended to, and does not,
alter either the Bank’s rights or Employee’s obligations under any applicable
state or federal statutory or common law regarding trade secrets and unfair
trade practices.
Anything herein to the contrary notwithstanding, Employee shall not be
restricted from disclosing or using Confidential Information that is required to
be disclosed by law, court order or other legal process; provided, however, that
in the event disclosure is required by law, Employee shall provide the Bank with
prompt notice of such requirement so that the Bank may seek an appropriate
protective order prior to any such required disclosure by Employee.
(iii)    Nonsolicitation of Protected Employees. Employee understands and agrees
that the relationship between the Bank and each of its Protected Employees
constitutes a valuable asset of the Bank and may not be converted to Employee’s
own use. Accordingly, Employee hereby agrees that during the Restricted Period,
Employee shall not directly or indirectly, on Employee’s own behalf or as a
Principal or Representative of any Person, solicit or induce any Protected
Employee to terminate his or her employment relationship with the Bank or to
enter into employment with any other Person.
(iv)    Restriction on Relationships with Protected Customers. Employee
understands and agrees that the relationship between the Bank and each of its
Protected Customers constitutes a valuable asset of the Bank and may not be
converted to Employee’s own use. Accordingly, Employee hereby agrees that,
during the Restricted Period, Employee shall not, without the prior written
consent of the Bank, directly or indirectly, on Employee’s own behalf or as a
Principal or Representative of any Person, solicit, divert, take away or attempt
to solicit, divert or take away a Protected Customer; provided, however, that
the prohibition of this covenant shall apply only to Protected Customers with
whom Employee had Material Contact on the Bank’s behalf during the Employment
Period. For purposes of this Agreement, Employee had “Material Contact” with a
Protected Customer if (a) he had business dealings with the Protected Customer
on the Bank’s behalf; (b) he was responsible for supervising or coordinating the
dealings between the Bank and the Protected Customer; or (c) he obtained Trade
Secrets and/or Confidential Information about the customer as a result of his
association with the Bank.
(d)    Enforcement of Restrictive Covenants.
(i)    Rights and Remedies Upon Breach. In the event Employee breaches, or
threatens to commit a breach of, any of the provisions of the Restrictive
Covenants, the Bank shall have the following rights and remedies, which shall be
independent of any others and severally enforceable, and shall be in addition
to, and not in lieu of, any other rights and remedies available to the Bank at
law or in equity:
(1)    the right and remedy to enjoin, preliminarily and permanently and without
the necessity of posting bond, Employee from violating or threatening to violate
the Restrictive Covenants and to have the Restrictive Covenants specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of the Restrictive Covenants would cause irreparable injury
to the Bank and that money damages would not provide an adequate remedy to the
Bank;
(2)    the right and remedy to require Employee to account for and pay over to
the Bank all compensation, profits, monies, accruals, increments or other
benefits derived or received by Employee as the result of any transactions
constituting a breach of the Restrictive Covenants; and
(3)    the right and remedy to require Employee to pay the reasonable attorneys’
fees incurred by Bank in enforcing the Restrictive Covenants.
(ii)    Severability of Covenants. Employee acknowledges and agrees that the
Restrictive Covenants are reasonable and valid in time and scope and in all
other respects. The covenants set forth in this Agreement shall be considered
and construed as separate and independent covenants. Should any part or
provision of any covenant be held invalid, void or unenforceable in any court of
competent jurisdiction, such invalidity, voidness or unenforceability shall not
render invalid, void or unenforceable any other part or provision of this
Agreement.
(iii)    Reformation. The parties hereunder agree that it is their intention
that the Restrictive Covenants be enforced in accordance with their terms to the
maximum extent possible under applicable law. If any portion of the foregoing
provisions is found to be invalid or unenforceable by a court of competent
jurisdiction, the invalid or unreasonable term shall be redefined, or a new
enforceable term provided, such that the intent of the Bank and Employee in
agreeing to the provisions of this Agreement will not be impaired and the
provision in question shall be enforceable to the fullest extent of applicable
law.
10.    Publicity and Advertising. The Employee agrees that the Bank may use the
Employee’s name, picture, or likeness for any advertising, publicity, or other
business purpose at any time, during the term of the Agreement by the Bank and
may continue to use materials generated during the term of the Agreement for a
period of 6 months thereafter. The Employee shall receive no additional
consideration if the Employee’s name, picture or likeness is so used. The
Employee further agrees that any negatives, prints or other material for
printing or reproduction purposes prepared in connection with the use of the
Employee’s name, picture or likeness by the Bank shall be and are the sole
property of the Bank.
11.    Dispute Resolution. Subject to the Bank’s right to seek injunctive relief
in court as provided in Section 9 of this Agreement, any dispute, controversy or
claim arising out of or in relation to or connection to this Agreement,
including without limitation any dispute as to the construction, validity,
interpretation, enforceability or breach of this Agreement, including a claim
for indemnification under Section 12, shall be resolved by impartial binding
arbitration. Such arbitration shall be the exclusive, final and binding forum
for the ultimate resolution of such claims, subject to any rights of appeal that
either party may have under the Federal Arbitration Act and/or under applicable
state law dealing with the review of arbitration decisions.
(a)    Arbitration. Arbitration shall be heard and determined by one arbitrator,
who shall be impartial and who shall be appointed by the American Arbitration
Association (“AAA”).
(b)    Demand for Arbitration. A demand for arbitration must be served within
twelve months of the events giving rise to the dispute. Any claim that is not
timely made will be deemed waived.
(c)    Proceedings. Unless otherwise expressly agreed in writing by the parties
to the arbitration proceedings:
(i)    The arbitration proceedings shall be held in Tyler, TX;
(ii)    The arbitrator shall be and remain at all times wholly independent and
impartial;
(iii)    The arbitration proceedings shall be conducted in accordance with the
Employment Arbitration Rules of the AAA, as amended from time to time;
(iv)    The arbitration hearing shall commence within ninety (90) days after the
arbitrator had been appointed;
(v)    The costs of the arbitration proceedings (including attorneys’ fees and
costs) shall be borne in the manner determined by the arbitrator;
(vi)    The arbitrator may grant any remedy or relief that would have been
available to the parties had the matter been heard in court;
(vii)    The decision of the arbitrator shall be reduced to writing; final and
binding without the right of appeal; the sole and exclusive remedy regarding any
claims, counterclaims, issues or accounting presented to the arbitrator; made
and promptly paid in United States dollars free of any deduction or offset; and
any costs or fees incident to enforcing the award shall to the maximum extent
permitted by law, be charged against the party resisting such enforcement;
(viii)    The award shall include interest from the date of any breach or
violation of this Agreement, as determined by the arbitral award, and from the
date of the award until paid in full, at 6% per annum; and
(ix)    Judgment upon the award may be entered in any court having jurisdiction
over the person or the assets of the party owing the judgment or application may
be made to such court for a judicial acceptance of the award and an order of
enforcement, as the case may be.
(d)    Acknowledgement of Parties. The Bank and Employee understand and
acknowledge that this Agreement means that neither can pursue an action against
the other in a court of law regarding any employment dispute, except for claims
involving workers’ compensation benefits or unemployment benefits, and except as
set forth elsewhere in this Agreement, in the event that either party notifies
the other of its demand for arbitration under this Agreement. The Bank and
Employee understand and agree that this Section 11, concerning arbitration,
shall not include any controversies or claims related to any agreements or
provisions (including provisions in this Agreement) respecting confidentiality,
proprietary information, non-competition, non-solicitation, trade secrets, or
breaches of fiduciary obligations by the Employee, which shall not be subject to
arbitration.
(e)    Consultation. Employee has been advised of the Employee’s right to
consult with an attorney prior to entering into this Agreement.
12.    Indemnification. Bank shall indemnify and hold Employee harmless against
any legal judgments or awards rendered against Bank or Employee in his capacity
as an officer, director or employee of Bank. Bank likewise shall pay for all
reasonable legal fees and expenses incurred by Employee in connection with any
legal action brought against the Bank or Employee in his capacity as an officer,
director or employee of Bank, provided, however, that indemnification shall not
be provided for willful or intentional acts committed by Employee in violation
of the law.
13.    Code Section 409A.
(a)    General. This Agreement shall be interpreted and administered in a manner
so that any amount payable hereunder shall be paid or provided in a manner that
is either exempt from or compliant with the requirements of Section 409A of the
Code and applicable Internal Revenue Service guidance and Treasury Regulations
issued thereunder (and any applicable transition relief under Section 409A of
the Code). Nevertheless, the tax treatment of the benefits provided under the
Agreement is not warranted or guaranteed. Neither the Bank nor its directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by Employee as a result of the
application of Section 409A of the Code.
(b)    Definitional Restrictions. Notwithstanding anything in this Agreement to
the contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
hereunder, or a different form of payment of such Non-Exempt Deferred
Compensation would be effected, by reason of a Change in Control, Employee’s
Disability or termination of employment, such Non-Exempt Deferred Compensation
will not be payable or distributable to Employee, and/or such different form of
payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change in Control, Disability or termination
of employment, as the case may be, meet any description or definition of a
“Change in Control event”, “disability” or “separation from service,” as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition). This provision does not affect the dollar amount or prohibit the
vesting of any Non-Exempt Deferred Compensation upon a Change in Control,
Disability or termination of employment, however defined. If this provision
prevents the payment or distribution of any Non-Exempt Deferred Compensation, or
the application of a different form of payment, such payment or distribution
shall be made at the time and in the form that would have applied absent the
non-409A-conforming event.
(c)    Six-Month Delay in Certain Circumstances. Notwithstanding anything in
this Agreement to the contrary, if any amount or benefit that would constitute
Non-Exempt Deferred Compensation would otherwise be payable or distributable
under this Agreement by reason of Employee ‘s separation from service during a
period in which he is a Specified Employee (as defined below), then, subject to
any permissible acceleration of payment by the Bank under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):
(i)    the amount of such Non-Exempt Deferred Compensation that would otherwise
be payable during the six-month period immediately following Employee’s
separation from service will be accumulated through and paid or provided on the
first day of the seventh month following Employee’s separation from service (or,
if Employee dies during such period, within 30 days after Employee’s death) (in
either case, the “Required Delay Period”); and
(ii)    the normal payment or distribution schedule for any remaining payments
or distributions will resume at the end of the Required Delay Period.
For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder.
(d)    Timing of Release of Claims. Whenever in this Agreement a payment or
benefit is conditioned on Employee’s execution of a release of claims, such
release must be executed and all revocation periods shall have expired within 60
days after the Date of Termination; failing which such payment or benefit shall
be forfeited. If such payment or benefit constitutes Non-Exempt Deferred
Compensation, and if such 60-day period begins in one calendar year and ends in
the next calendar year, the payment or benefit shall not be made or commence
before the second such calendar year, even if the release becomes irrevocable in
the first such calendar year. In other words, Employee is not permitted to
influence the calendar year of payment based on the timing of his signing of the
release.
(e)    Timing of Reimbursements and In-kind Benefits. If Employee is entitled to
be paid or reimbursed for any taxable expenses under this Agreement, and such
payments or reimbursements are includible in Employee’s federal gross taxable
income, the amount of such expenses reimbursable in any one calendar year shall
not affect the amount reimbursable in any other calendar year, and the
reimbursement of an eligible expense must be made no later than December 31 of
the year after the year in which the expense was incurred. Employee’s rights to
payment or reimbursement of expenses under this Agreement shall not be subject
to liquidation or exchange for another benefit.
14.    Miscellaneous Provisions.
(a)    Successors of the Bank. The Bank will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Bank, by agreement in
form and substance satisfactory to the Employee, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent that the
Bank would be required to perform it if no such succession had taken place.
Failure of the Bank to obtain such agreement prior to the effectiveness of any
such succession shall be a breach of this Agreement and shall entitle the
Employee to compensation from the Bank in the same amount and on the same terms
as the Employee would be entitled hereunder if the Employee terminated his
employment for Good Reason, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in this Agreement, “Bank” as
hereinbefore defined shall include any successor to its business and/or assets
as aforesaid which executes and delivers the agreement provided for in this
Section 13 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.
(b)    Employee’s Heirs, etc. The Employee may not assign the Employee’s rights
or delegate the Employee’s duties or obligations hereunder without the written
consent of the Bank. This Agreement shall inure to the benefit of and be
enforceable by the Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Employee should die while any amounts would still be payable to the Employee
hereunder as if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Employee’s designee or, if there be no such designee, to the Employee’s
estate.
(c)    Notices. Any notice or communication required or permitted under the
terms of this Agreement shall be in writing and shall be delivered personally,
or sent by registered or certified mail, return receipt requested, postage
prepaid, or sent by nationally recognized overnight carrier, postage prepaid, or
sent by facsimile transmission to the Bank at the Bank’s principal office and
facsimile number in Tyler, TX or to the Employee at the address and facsimile
number, if any, appearing on the books and records of the Bank. Such notice or
communication shall be deemed given (a) when delivered if personally delivered;
(b) five mailing days after having been placed in the mail, if delivered by
registered or certified mail; (c) the business day after having been placed with
a nationally recognized overnight carrier, if delivered by nationally recognized
overnight carrier, and (d) the business day after transmittal when transmitted
with electronic confirmation of receipt, if transmitted by facsimile. Any party
may change the address or facsimile number to which notices or communications
are to be sent to it by giving notice of such change in the manner herein
provided for giving notice. Until changed by notice, the following shall be the
address and facsimile number to which notices shall be sent:
If to the Bank, to:
Southside Bank
1201 South Beckham
Tyler, Texas 75701


FAX: 903-592-3692
TELE: 903-531-7111


If to the Employee, to:
Tim Carter
3408 Rustwood
Fort Worth, TX 76109





(d)    Amendment or Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Employee and such officer as may be specifically
designated by the Board (which shall not include the Employee). No waiver by
either party hereto at any time of any breach by the other party hereto of or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party that are not set forth
expressly in this Agreement.
(e)    Invalid Provisions. Should any portion of this Agreement be adjudged or
held to be invalid, unenforceable or void, such holding shall not have the
effect of invalidating or voiding the remainder of this Agreement and the
parties hereby agree that the portion so held invalid, unenforceable or void
shall if possible, be deemed amended or reduced in scope, or otherwise be
stricken from this Agreement to the extent required for the purposes of validity
and enforcement thereof.
(f)    Unreasonable Compensation. If any portion of the Compensation and
Benefits provided by this Agreement should be deemed to be unreasonable or
disproportionate to the services the Employee provides (under 12 C.F.R. 364 or
other applicable law), the Bank shall reduce such Compensation and Benefits to
the maximum amount that would be reasonable or proportionate.
(g)    Survival of the Employee’s Obligations. The Employee’s obligations under
this Agreement shall survive regardless of whether the Employee’s employment by
the Bank is terminated, voluntarily or involuntarily, by the Bank or the
Employee, with or without Cause. Employee acknowledges that new, independent and
valuable benefits have been received by Employee by virtue of this Agreement and
such constitutes consideration for Employee’s agreements herein.
(h)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
(i)    Governing Law. This Agreement and any action or proceeding related to it
shall be governed by and construed under the laws of the State of Texas without
giving effect to its conflicts of law principles.
(j)    Captions and Gender. The use of Captions and Section headings herein is
for purposes of convenience only and shall not affect the interpretation or
substance of any provisions contained herein. Similarly, the use of the
masculine gender with respect to pronouns in this Agreement is for purposes of
convenience and includes either sex who may be a signatory.
(k)    Effect on Prior Agreements. This Agreement, and any attachments,
represent the entire understanding between the parties hereto and supersedes in
all respects the Prior Employment Agreement (including, without limitation, any
rights to severance or any change in control payments under the Prior Employment
Agreement) and any other prior agreements or understandings between the Bank and
the Employee regarding the Employee’s employment.
(l)    Independent Consideration. Employee acknowledges that this Agreement is
fully supported by new and independent consideration to Employee and fully meets
the requirements of Texas laws as they relate to Employment Agreements that
contain non-compensation agreements. Employee agrees to all of the terms of this
Agreement as part of receiving the new and independent consideration extended to
Employee under this Agreement.
SIGNATURES ON NEXT PAGE


IN WITNESS WHEREOF, the Employee and a duly authorized Bank officer have signed
this Agreement.




THE EMPLOYEE    THE COMPANY


Southside Bank


By:                         
TIM CARTER        Title:                         


THE CORPORATION


Southside Bancshares, Inc.


By:                         
Title:                         



EXHIBIT A
Form of Release
This Release is granted effective as of the    day of    , 20_, by    
(“Employee”) in favor of Southside Bank (the “Bank”). This is the Release
referred to that certain Employment Agreement effective as of         , 20__ by
and between the Bank and
Employee (the “Employment Agreement”). Employee gives this Release in
consideration of the Bank’s promises and covenants as recited in the Employment
Agreement, with respect to which this Release is an integral part.
1.Release of the Bank. Employee, for himself, his successors, assigns,
attorneys, and all those entitled to assert his rights, now and forever hereby
releases and discharges the Bank and its respective officers, directors,
stockholders, trustees, employees, agents, parent corporations, subsidiaries,
affiliates, estates, successors, assigns and attorneys (“the Released Parties”),
from any and all claims, actions, causes of action, sums of money due, suits,
debts, liens, covenants, contracts, obligations, costs, expenses, damages,
judgments, agreements, promises, demands, claims for attorney’s fees and costs,
or liabilities whatsoever, in law or in equity, which Employee ever had or now
has against the Released Parties, including, without limitation, any claims
arising by reason of or in any way connected with any employment relationship
which existed between the Bank or any of its parents, subsidiaries, affiliates,
or predecessors, and Employee. It is understood and agreed that this Release is
intended to cover all actions, causes of action, claims or demands for any
damage, loss or injury, whether known or unknown, of any nature whatsoever,
including those which may be traced either directly or indirectly to the
aforesaid employment relationship, or the termination of that relationship, that
Employee has, had or purports to have, from the beginning of time to the date of
this Release, and including but not limited to claims for employment
discrimination under federal or state law, except as provided in Paragraph 2;
claims arising under the Age Discrimination in Employment Act, 29 U.S.C. § 621,
et seq., Title VII of the Civil Rights Act, 42 U.S.C. § 2000(e), et seq. or the
Americans With Disabilities Act, 42 U.S.C. § 12101 et seq.; claims for statutory
or common law wrongful discharge, claims arising under the Fair Labor Standards
Act, 29 U.S.C. § 201 et seq.; claims for attorney’s fees, expenses and costs;
claims for defamation; claims for emotional distress; claims for wages or
vacation pay; claims for benefits, including any claims arising under the
Employee Retirement Income Security Act, 29 U.S.C. § 1001, et seq.; and claims
under any other applicable federal, state or local laws or legal concepts;
provided, however, that nothing herein shall release the Bank of any
indemnification obligations to Employee under the Bank’s bylaws, certificate of
incorporation, Texas law or otherwise.


2.Release of Claims Under Age Discrimination in Employment Act. Without limiting
the generality of the foregoing, Employee agrees that by executing this Release,
he has released and waived any and all claims he has or may have as of the date
of this Release for age discrimination under the Age Discrimination in
Employment Act, 29 U.S.C. § 621, et seq. Employee acknowledges and agrees that
he has been, and hereby is, advised by the Bank to consult with an attorney
prior to executing this Release. Employee further acknowledges and agrees that
the Bank has offered Employee the opportunity, before executing this Release, to
consider this Release for a period of twenty-one (21) calendar days; and that
the consideration he receives for this Release is in addition to amounts to
which he was already entitled. It is further understood that this Release is not
effective until seven (7) calendar days after the execution of this Release and
that Employee may revoke this Release within seven (7) calendar days from the
date of execution hereof
3.Non-Admission. It is understood and agreed by Employee that the payment made
to him is not to be construed as an admission of any liability whatsoever on the
part of the Bank or any of the other Releasees, by whom liability is expressly
denied.
4.Acknowledgement and Revocation Period. Employee agrees that he has carefully
read this Release and is signing it voluntarily. Employee acknowledges that he
has had twenty one (21) days from receipt of this Release to review it prior to
signing or that, if Employee is signing this Release prior to the expiration of
such 21-day period, Employee is waiving his right to review the Release for such
full 21-day period prior to signing it. Employee has the right to revoke this
release within seven (7) days following the date of its execution by him. In
order to revoke this Release, Employee must deliver notice of the revocation in
writing to Bank’s General Counsel before the expiration of the seven (7) day
period. However, if Employee revokes this Release within such seven (7) day
period, no severance benefit will be payable to him under the Employment
Agreement and he shall return to the Bank any such payment received prior to
that date.
5.No Revocation After Seven Days. Employee acknowledges and agrees that this
Release may not be revoked at any time after the expiration of the seven (7) day
revocation period and that he/she will not institute any suit, action, or
proceeding, whether at law or equity, challenging the enforceability of this
Release. Employee further acknowledges and agrees that, with the exception of an
action to challenge the waiver of claims under the ADEA, Employee shall not ever
attempt to challenge the terms of this Release, attempt to obtain an order
declaring this Release to be null and void, or institute litigation against the
Bank or any other Releasee based upon a claim that is covered by the terms of
the release contained herein, without first repaying all monies paid to him/her
under Section 6 of the Employment Agreement. Furthermore, with the exception of
an action to challenge his waiver of claims under the ADEA, if Employee does not
prevail in an action to challenge this Release, to obtain an order declaring
this Release to be null and void, or in any action against the Bank or any other
Releasee based upon a claim that is covered by the release set forth herein,
Employee shall pay to the Bank and/or the appropriate Releasee all their costs
and attorneys’ fees incurred in their defense of Employee’s action.
6.Governing Law and Severability. This Release and the rights and obligations of
the parties hereto shall be governed and construed in accordance with the laws
of the State of Texas. If any provision hereof is unenforceable or is held to be
unenforceable, such provision shall be fully severable, and this document and
its terms shall be construed and enforced as if such unenforceable provision had
never comprised a part hereof, the remaining provisions hereof shall remain in
full force and effect, and the court or tribunal construing the provisions shall
add as a part hereof a provision as similar in terms and effect to such
unenforceable provision as may be enforceable, in lieu of the unenforceable
provision.
EXECUTIVE HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT CONSTITUTES A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST THE COMPANY UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT. EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD A
FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR OTHER ADVISOR OF HIS CHOOSING
CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT HE IS SIGNING THIS RELEASE
VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING THE COMPANY FROM ALL SUCH
CLAIMS.


LEGAL02/37486481v5